Title: To James Madison from George W. Erving, 1 September 1807
From: Erving, George W.
To: Madison, James



Dear Sir,
Madrid Septr 1st. 1807

I do not write to you at large unofficially by this conveyance, or officially further than seems to be absolutely necessary to the course of business; lest my letters should fall into the hands of the Enemy; not being myself of the persuasion which seems to be general here, and (as I learn) in England, that a complete& honorable satisfaction will be made for all is outrages & insults.  Nor indeed have I any thing material to add at present upon the subjects mentioned in my three last private letters, viz those of June 22 July 17, & August 11th.  Dear Sir Always with most sincere Respect & Esteem Your very obliged &obt St

George W Erving

